DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/22/2021 have been fully considered but they are not persuasive. Due to amendments, arguments regarding single reference rejections under Mallick and Park are moot.  The applicant argues, regarding the combination of Mallick and Park, that modifying Mallick with Park would render Mallick inoperable as Mallick requires radicals and Park does not.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  However, one of ordinary skill in the art would recognize plasma or radicals as a source of energy that is used to start or continue a reaction or bond modification in the precursor.  Park, analogously, uses heat in the same way, to provide energy for the reaction.  Park is not used to modify the operation of Mallick, only to show that it is obvious that alternating pulses with purge gases causes a film to be formed with better thickness control, something that is usually found when switching from a chemical vapor deposition to an atomic layer deposition process, which is extremely common in the art.
New grounds of rejection are due to amendments.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 12-15, 18, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2004/0180557 A1) in view of Zheng et al. (US 2004/0067308 A1)
As to claims 12, 20 and 22, Park discloses alternate supply of a disiloxane or trisiloxane (para 0011) with a reactant to form at least a portion of a silicon containing film that is repeated until a desired thickness is formed in Figure 1.  Park does not include flowing an organo-silicon with the siloxane precursor.  Zheng et al. uses two different organo silicon precursors together to a substrate and introducing a plasma to react with the precursors to form the silicon containing film on the substrate in paragraphs 0019, 0021-0024.  One of the precursor is a disiloxane, for example, and the other an alkyl silane.  Zheng et al. uses mixtures of different silanes to change the composition of the resultant Si film and therefore its hardness, current leakage and dielectric constant.  Therefore, it would have been obvious at the time of filing that the Si precursor may be a mix of different Si precursors as taught by Zheng et al. in order to to change the composition of the resultant Si film and therefore its hardness, current leakage and dielectric constant.
As to claim 13, Park discloses supplying oxygen radicals (para 0011) as a reactant, which is commonly referred to as plasma.
As to claims 14 and 23, the radicals are introduced to the chamber in para 0036, indicating that they are necessarily generated outside of the chamber, or remotely.
As to claim 15, the film includes silicon and oxygen in Fig. 1.
As to claim 18, a purge occurs between precursor and reactant pulses in Figs. 1 and 2.

Claims 12-17, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallick et al. (US 2010/0081293 A1) in view of Zheng et al. (US 2004/0067308 A1)
As to claims 12-17, 20 and 22-23, Mallick et al. discloses providing a substrate that is exposed to a siloxane (para 0025) and exposing the siloxane to a reactant (reactive radical precursors that are remotely generated in paras 0019-0020, 0026-0028) to form at least a portion of the silicon containing film, and alternating their exposure (at least as broadly claimed, the claim language includes one alternation as long as the thickness is achieved).  Though Mallick et al. in para 0025 teaches a few variations on the siloxanes, it would have been obvious to one of ordinary skill in the art to arrive at the claimed trisiloxane as Mallik shows the art recognized suitability and utility of doing so.
Mallick does not include flowing an organo-silicon with the siloxane precursor.  Zheng et al. uses two different organo silicon precursors together to a substrate and introducing a plasma to react with the precursors to form the silicon containing film on the substrate in paragraphs 0019, 0021-0024.  One of the precursor is a disiloxane, for example, and the other an alkyl silane.  Zheng et al. uses mixtures of different silanes to change the composition of the resultant Si film and therefore its hardness, current leakage and dielectric constant.  Therefore, it would have been obvious at the time of filing that the Si precursor may be a mix of different Si precursors as taught by Zheng et al. in order to to change the composition of the resultant Si film and therefore its hardness, current leakage and dielectric constant.


Claims 12-18, 20 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallick et al. (US 2010/0081293 A1) in view of Park et al. (US 2004/0180557 A1) and Zheng et al. (US 2004/0067308 A1)
As to claims 12-18, 20 and 22-23, Mallick et al. discloses providing a substrate that is exposed to a siloxane (para 0025) and exposing the siloxane to a reactant (reactive radical precursors that are remotely generated in paras 0019-0020, 0026-0028) to form at least a portion of the silicon containing film, and alternating their exposure.  Though Mallick et al. in para 0025 teaches a few variations on the 
Mallick and Park do not include flowing an organo-silicon with the siloxane precursor.  Zheng et al. uses two different organo silicon precursors together to a substrate and introducing a plasma to react with the precursors to form the silicon containing film on the substrate in paragraphs 0019, 0021-0024.  One of the precursor is a disiloxane, for example, and the other an alkyl silane.  Zheng et al. uses mixtures of different silanes to change the composition of the resultant Si film and therefore its hardness, current leakage and dielectric constant.  Therefore, it would have been obvious at the time of filing that the Si precursor may be a mix of different Si precursors as taught by Zheng et al. in order to to change the composition of the resultant Si film and therefore its hardness, current leakage and dielectric constant.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Zheng et al., Mallick in view of Zheng et al. or Mallick in view of Park and Zheng et al. in further view of Van Cleemput et al. (US 6576345)
The references above are not explicit regarding using a caged siloxane.  Van Cleemput teaches using a caged siloxane to deposit a Si contacting film for better dielectric layers (abstract).  Therefore, it .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715